Exhibit 10.4

 

INDUSTRY CONSULTING AGREEMENT

 

THIS AGREEMENT is made and entered into by and between MOMENTA PHARMACEUTICALS,
INC., a Delaware corporation, having a place of business at 675 West Kendall
Street, Cambridge, Massachusetts  02142 (“Company”) and Bennett M. Shapiro
(“Consultant”) and shall be effective upon the date it is fully executed by both
parties (the “Effective Date”).

 

1.                                       DEFINITIONS

 

“Confidential Information” means any scientific, technical, trade or business
information developed for or possessed by Company (including that developed by
Consultant under the terms of this Agreement) which is treated by Company as
confidential or proprietary, including, without limitation, information
pertaining to  sugars, heparinases, enzymes, reagents, glycoproteins, proteins,
peptides, glycoconjugates, primers, plasmids, vectors, expression systems,
cells, cell lines, antibodies, organisms, chemical compounds, products,
formulations, technologies, techniques, methodologies, algorithms, notation
systems, computer programs, assay systems, procedures, tests, data,
documentation, reports, sources of supply, know-how, patent positioning,
research and development projects, business plans, business developments,
relationships with employees and consultants, and any other confidential
information about or belonging to Company or Company’s affiliates, suppliers,
licensors, licensees, partners, customers, potential customers or other third
parties.

 

Confidential Information shall not include any information which (a) was known
to Consultant at the time it was disclosed, other than by previous disclosure by
Company, as evidenced by Consultant’s written records at the time of disclosure,
(b) is at the time of disclosure or later becomes publicly known under
circumstances involving no breach of this Agreement, or (c) is lawfully and in
good faith made available to Consultant by a third party who did not derive it,
directly or indirectly, from Company.

 

“Development” means ideas, concepts, discoveries, inventions, developments,
improvements, know-how, trade secrets, methodologies, biological substances,
materials, devices, equipment, algorithms, notation systems, computer software
and hardware, data, documentation and reports (whether or not protectible under
state, federal or foreign patent, trademark, copyright or similar laws) that are
developed or conceived or reduced to practice by Consultant (a) during the term
of this Agreement and (b) (i) in performance of the consulting services rendered
under this Agreement, (ii) by use of Company’s intellectual property, equipment
or facilities or (iii) otherwise at Company’s expense.

 

--------------------------------------------------------------------------------


 

2.                                       SERVICES

 

2.1  For the term listed on Attachment A, Company hereby retains Consultant and
Consultant hereby agrees to perform the consulting services listed on Attachment
A in exchange for the compensation listed on Attachment A.  On the last day of
each calendar month, Consultant shall invoice Company for any expenses incurred
during such calendar month in respect of this Agreement.  Payments shall be due
within thirty days from Company’s receipt of each invoice from Consultant.

 

2.2  Consultant represents that it is under no contractual or other obligation
or restriction which is inconsistent with Consultant’s execution of this
Agreement or the performance of the consulting services contemplated by this
Agreement.  During the term of this Agreement, Consultant will not enter into
any agreement, either written or oral, in conflict with Consultant’s obligations
under this Agreement.  Consultant will arrange to provide the consulting
services contemplated by this Agreement in such manner and at such times that
the rendering of the consulting services under this Agreement will not conflict
with Consultant’s responsibilities under any other agreement, arrangement or
understanding or pursuant to any employment relationship Consultant has at any
time with any third party.

 

2.3 Consultant represents that the performance of the consulting services
contemplated by this Agreement does not and will not breach any agreement which
obligates Consultant to keep in confidence any confidential or proprietary
information of any third party or to refrain from competing with the business of
any third party.

 

2.4  In performing the consulting services contemplated by this Agreement,
Consultant agrees to comply with all business conduct, regulatory and health and
safety guidelines or regulations established by Company or any governmental
authority with respect to the business of the Company.

 

2.5  Consultant represents that Consultant has not been debarred, and to the
best of Consultant’s knowledge, is not under consideration to be debarred, by
the Food and Drug Administration from working in or providing services to any
pharmaceutical or biotechnology company under the Generic Drug Enforcement Act
of 1992.

 

3.                                       DEVELOPMENTS

 

3.1  All Developments shall be “works made for hire” and the exclusive property
of Company.  Consultant shall promptly and fully disclose to Company all
Developments.  Consultant shall keep and maintain complete records of all

 

2

--------------------------------------------------------------------------------


 

Developments and of all work carried out by Consultant under the terms of this
Agreement.  These records shall also be “works made for hire” and the exclusive
property of Company.  Consultant may keep one copy of these records in
Consultant’s files solely for reference purposes.  Consultant hereby assigns to
Company all of Consultant’s right, title and interest in and to any and all
Developments.  During and after the term of this Agreement, Consultant will
cooperate fully in obtaining patent and other proprietary protection for any and
all Developments, all in the name of the Company and at Company’s cost and
expense, and, without limitation, shall execute and deliver all requested
applications, assignments and other documents, and take such other measures as
Company shall reasonably request, in order to perfect and enforce Company’s
rights in any and all Developments.  Consultant hereby appoints Company its
attorney-in-fact to execute and deliver any such documents on behalf of
Consultant in the event Consultant shall fail to do so.

 

3.2  Unless agreed to by Company and covered by an appropriate agreement
concerning inventions between the third party and Company, Consultant shall not 
use any third party intellectual property or facilities in performing the
consulting services contemplated by this Agreement or engage in any other
activities that would result in a third party having an ownership interest in
any Developments.

 

4.                                       CONFIDENTIALITY

 

During the term of this Agreement and thereafter, Consultant shall not directly
or indirectly publish, disseminate or otherwise disclose, use for Consultant’s
own benefit or for the benefit of a third party, or deliver or make available to
any third party any Confidential Information, other than in furtherance of the
purposes of this Agreement and only then with the prior written consent of
Company.  Notwithstanding the foregoing, if required, Consultant may disclose
Confidential Information to a governmental authority or by order of a court of
competent jurisdiction, provided that such disclosure is subject to all
applicable governmental or judicial protection available for like material and
reasonable advance notice is given to Company.  During the term of this
Agreement and thereafter, Consultant shall exercise all commercially reasonable
precautions to physically protect the integrity and confidentiality of the
Confidential Information and shall not remove any Confidential Information from
the premises of the Company, except to the extent necessary to fulfill the
consulting services contemplated by this Agreement and then only with the prior
oral or written consent of the Company.

 

5.                                       EXPIRATION AND TERMINATION

 

5.1  This Agreement shall continue for the term listed on Attachment A unless
sooner terminated by written agreement of both parties or pursuant to the terms
of this Section 5.

 

3

--------------------------------------------------------------------------------


 

5.2  Either party may terminate this Agreement at any time without cause upon
not less than thirty days prior written notice to the other party.

 

5.3  Company may immediately terminate this Agreement at any time upon written
notice to Consultant (a) in the event of a breach of this Agreement by
Consultant which cannot be cured (e.g., a breach of Section 4), (b) in the case
of a material and intentional misappropriation or destruction of Company’s
funds, properties or assets or (c) a conviction of a crime involving moral
turpitude or constituting a felony or an entering of a plea of nolo contendere
to the same.  In addition, Company may terminate this Agreement for other cause
at any time upon fifteen days prior written notice to Consultant.  Other cause
shall mean (x) a material breach by Consultant of this Agreement where such
breach can be cured and is not remedied within such fifteen day period, (y) the
physical or mental inability of Consultant to perform the consulting services
contemplated under this Agreement or (z) the unsatisfactory performance of the
consulting services contemplated under this Agreement which unsatisfactory
performance is not remedied within such fifteen day period.

 

5.4  Upon termination, neither Company nor Consultant shall have any further
obligations under this Agreement except that the liabilities accrued through the
date of termination and the obligations which by their terms survive termination
including, without limitation, the applicable confidentiality provisions of this
Agreement, shall survive termination.  Upon termination, Consultant shall return
to Company all Confidential Information.

 

6.                                       MISCELLANEOUS

 

6.1  All consulting services contemplated under this Agreement shall be rendered
by Consultant as an independent contractor and this Agreement shall not create
an employer-employee relationship between Company and Consultant.  Consultant
shall have no rights to receive any employee benefits, such as health and
accident insurance, sick leave or vacation which are accorded to employees of
Company.  Consultant shall not in any way represent Consultant to be an
employee, partner, joint venturer, agent or officer of Company.

 

6.2  Consultant shall pay all required taxes on Consultant’s income under this
Agreement.  Consultant shall provide Company with Consultant’s taxpayer
identification number.  Failure to furnish such information may result in
withholding of payments to Consultant in accordance with regulations of the
Internal Revenue Service.

 

6.3  All formal notices from one party to the other shall be in writing and
shall be given by addressing the same to the other at the address or facsimile
number set forth in this Agreement or at such other address or facsimile number
as either may

 

4

--------------------------------------------------------------------------------


 

specify in writing to the other.  Such notices to Company shall be marked
“Attention:  Chief Executive Officer”.  All such notices shall become effective
when (a) deposited in the mail with proper postage for first class certified
mail, return receipt requested, (b) deposited with a commercial overnight
courier, (c) hand delivered or (d) promptly confirmed by mail, commercial
courier or hand delivery when dispatched by facsimile.

 

6.4  This Agreement is a personal services agreement.  The rights and
obligations under this Agreement may not be assigned or transferred by either
party without the prior written consent of the other party, except that Company
may assign this Agreement to an affiliated company or in connection with the
merger, consolidation, sale or transfer of all or substantially all of the
business to which this Agreement relates.

 

6.5  This Agreement constitutes the entire agreement of the parties with regard
to its subject matter and supersedes all previous oral or written
representations, agreements and understandings between Company and Consultant. 
This Agreement may be changed only by a writing signed by both parties.

 

6.6  In the event that any one or more provisions of this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and all other provisions shall remain in full force and
effect.   If any of the provisions are held to be excessively broad, any such
provision shall be reformed and construed by limiting and reducing it so as to
be enforceable to the maximum extent permitted by law.

 

6.7  This Agreement shall in all events and for all purposes be governed by and
construed in accordance with the law of the Commonwealth of Massachusetts,
without regard to any choice of law principle that would dictate the application
of the law of another jurisdiction.

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Alan L. Crane

 

 

Print Name:  Alan L. Crane

 

Title: Chief Executive Officer

 

Date: [illegible]

 

Facsimile: (617) 491-9701

 

5

--------------------------------------------------------------------------------


 

 

CONSULTANT:

 

 

 

 

 

/s/ Bennett M. Shapiro

 

 

Print Name: Bennett M. Shapiro

 

 

 

Date:  [illegible]

 

 

 

Address:

532 LaGuardia Place, Suite 524

 

 

New York, NY 10012

 

 

 

Facsimile: (215) 862-1465

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

1.  Services:

 

Consultant shall provide general advice and guidance on a range of process
development and other matters related to Momenta’s research and development
efforts.

 

Consultant will be available for consultation on a schedule and at such places
as are determined by mutual arrangement between Company’s Alan L. Crane, to whom
Consultant will report during the term of the Agreement, and Consultant.  In
addition, Consultant will be available for a reasonable number of telephone
and/or written consultations.

 

2.  Compensation and Expenses:

 

As full compensation for the consulting services rendered under this Agreement,
Company shall grant Consultant, under Company’s 2004 Stock Incentive Plan and
standard form of Non-Statutory Option Agreement, a non-statutory option to
purchase, at fair market value on the date of grant, 10,000 shares of the common
stock of Company.  Subject to any non-renewal or earlier termination of this
Agreement, the 10,000 shares shall vest over a one-year period in 12 equal
monthly installments, with the first installment vesting one month from the date
of grant.

 

Company will reimburse Consultant for all reasonable travel and other expenses
incurred by Consultant in rendering the consulting services, provided that such
expenses are agreed upon in writing in advance and when confirmed by appropriate
written expense statements and other supporting documentation.

 

3.  Term:

 

The Agreement will be for an initial term of one year commencing on the
Effective Date and may be extended for additional periods by mutual written
consent.

 

7

--------------------------------------------------------------------------------